COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00010-CR

JACK POSS                                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

      Appellant Jack Poss received deferred adjudication community supervision

after he pleaded guilty to indecency with a child. See Tex. Penal Code Ann.

§ 21.11(a)(1) (West 2011).     The State later filed a petition to proceed to

adjudication.   At the adjudication hearing, Poss pleaded ―true‖ to two of the

State’s allegations—that he consumed alcohol and that he left the county that he
      1
       See Tex. R. App. P. 47.4.
was conditioned to remain in, both violations of the terms of his community

supervision. The State also presented evidence that he violated several other

terms of his community supervision.          After hearing testimony from several

witnesses, including Poss himself, the trial court found eleven additional

allegations true, adjudicated Poss guilty of indecency with a child, and sentenced

him to twenty years’ confinement. In a single issue that contains two distinct

parts, Poss argues that the trial court abused its discretion by (1) adjudicating

him guilty and by (2) sentencing him to the maximum sentence allowed under the

indecency with a child statute. We will affirm.

                                  II. DISCUSSION

      Appellate review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion. Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006); Miles v. State, 343 S.W.3d 908, 912

(Tex. App.—Fort Worth 2011, no pet.); Cherry v. State, 215 S.W.3d 917, 919

(Tex. App.—Fort Worth 2007, pet. ref’d). When there is sufficient evidence to

support a finding that the defendant violated a condition of his community

supervision, the trial court does not abuse its discretion by revoking the

supervision. See Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim. App.

1984); Wade v. State, 83 S.W.3d 835, 839–40 (Tex. App.—Texarkana 2002, no

pet.). This is true even in the event when the trial court finds only a single

violation of community supervision. Leach v. State, 170 S.W.3d 669, 672 (Tex.

App.—Fort Worth 2005, pet. ref’d). As such, a defendant’s plea of ―true‖ to even


                                         2
one allegation in the State’s motion to revoke is sufficient to support the trial

court’s decision to adjudicate guilt. Cole v. State, 578 S.W.2d 127, 128 (Tex.

Crim. App. [Panel Op.] 1979); see Ramos v. State, No. 02-08-00363–CR, 2009
WL 1035120, at *1 (Tex. App.—Fort Worth Apr. 16, 2009, pet. struck) (mem. op.,

not designated for publication).   Once sufficient evidence is presented of a

violation of a community-supervision condition, the trial court has broad

discretion in choosing whether to continue, modify, or revoke the community

supervision. Tex. Code Crim. Proc. Ann. art. 42.12, §§ 5, 22, 23 (West Supp.

2012); Flournoy v. State, 589 S.W.2d 705, 708 (Tex. Crim. App. [Panel Op.]

1979); Hays v. State, 933 S.W.2d 659, 661 (Tex. App.—San Antonio 1996, no

pet.). When deferred adjudication community supervision is revoked, the trial

court may generally impose any punishment authorized by statute within the

statutory range.    See Von Schounmacher v. State, 5 S.W.3d 221, 223 (Tex.

Crim. App. 1999).

      In part of his sole issue, Poss argues that ―other than [his] plea of true

regarding drinking alcohol and a few other minor technical violations, the

evidence was insufficient to support an adjudication.‖ But it is the pleading of

―true‖ to the State’s allegations that he drank alcohol and that he committed ―a

few other minor technical violations‖ of his community supervision that alone

supports the trial court’s decision to revoke community supervision and proceed

to adjudication. See Leach, 170 S.W.3d at 672. Therefore, the trial court did not

abuse its discretion by adjudicating Poss guilty of indecency with a child and our


                                        3
analysis ends there. See Rickels, 202 S.W.3d at 763. We overrule this portion

of Poss’s sole issue.

      In the remainder of his sole issue, Poss argues that the trial court abused

its discretion by ―sentencing him to the maximum sentence allowed under the

law.‖ Poss’s argument is that the sentence is excessive in light of the evidence

presented at the sentencing hearing that, by Poss’s account, demonstrates that

he was a near-model community supervision participant. But as the State points

out, Poss did not object to his sentence when the trial court imposed it and,

although he filed a motion for new trial, he did not complain of the sentence or its

alleged disproportionality in his motion. See Kim v. State, 283 S.W.3d 473, 475

(Tex. App.—Fort Worth 2009, pet. ref’d) (holding failure to object to sentence at

time of imposition or to complain of sentence in motion for new trial does not

preserve complaint for appellate review). We hold that Poss waived this portion

of his sole issue on appeal because he failed to assert this challenge to the trial

court. See Tex. R. App. P. 33.1; Curry v. State, 910 S.W.2d 490, 497–98 (Tex.

Crim. App. 1995) (holding that failure to make specific objection at trial waives

Eighth Amendment claim of cruel and unusual punishment); Trevino v. State, 174
S.W.3d 925, 927–28 (Tex. App.—Corpus Christi 2005, pet. ref’d) (―Because the

sentence imposed is within the punishment range and is not illegal, we conclude

that the rights [the appellant] asserts for the first time on appeal are not so

fundamental as to have relieved him of the necessity of a timely, specific trial

objection.‖). We overrule this remaining portion of Poss’s sole issue.


                                         4
                               III. CONCLUSION

      Having overruled both portions of Poss’s sole issue, we affirm the trial

court’s judgment.



                                                 BILL MEIER
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DAUPHINOT, J., filed a concurring and dissenting opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 6, 2013




                                       5